Exhibit 10.1

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

Directors who are not employees of Kohl’s or any of its subsidiaries
(“Non-Employee Directors”) receive cash retainer fees in the following amounts:

 

 

•

All Non-Employee Directors receive a base annual retainer fee of $125,000.

 

Equity awards are granted to Non-Employee Directors from time to time pursuant
to our 2017 Long Term Compensation Plan.  These awards are granted following a
Non-Employee Director’s initial election to the Board and each time that
director is re-elected by the shareholders to serve a new term.  Annual equity
awards typically have the following “grant date fair values,” calculated in
accordance with FASB ASC Topic 718:

 

 

•

All Non-Employee Directors receive an annual base award with a grant date fair
value of $125,000;

 

•

The independent Chair of the Board receives an additional annual award with a
grant date fair value of $200,000;

 

•

The Chair of the Governance & Nominating Committee receives an additional annual
award with a grant date fair value of $10,000;

 

•

The Chair of the Compensation Committee receives an additional annual award with
a grant date fair value of $20,000; and

 

•

The Chair of the Audit Committee receives an additional annual award with a
grant date fair value of $25,000.

 

The above-described awards are typically in the form of restricted shares that
vest on the first anniversary of the date of grant.

 

Non-Employee Directors receive no additional compensation for participation in
Board of Directors’ or committee meetings.  Non-Employee Directors are, however,
reimbursed for travel and other expenses related to attendance at these meetings
as well as travel and other expenses related to attendance at educational
seminars approved in advance by the Governance & Nominating Committee.

 

 

 